Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	The Amendment filed 12/13/21 has been entered. Claims 1-6 and 8-22 are pending in the application. Claim 7 has been canceled and claim 22 is new. Applicant’s amendments to the claims have overcome each 112(b) rejection previously set forth in the Non-Final Office Action mailed 9/21/21.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marlin Smith on 3/10/22.

Claim 10 is canceled and claims 1, 9, 11, 12, 16, and 18 are amended as follows: 

1. A method for normalizing a first chemical tracer response in a first zone of a subterranean well, the method comprising: 	injecting a first chemical tracer into the first zone; 	injecting a reference second chemical tracer into a second zone; 	measuring a concentration of the first chemical tracer as produced from a second zone, the second zone being proximal to the first zone;the reference second chemical tracer as produced from the second zone; and 	applying a mathematical correction comprising a normalization coefficient to a concentration of the first chemical tracer as produced from the first zone, in which the mathematical correction normalizes the concentration of the first chemical tracer in the first zone concentration.

9. A method for allocating flow to each of multiple zones of first and second subterranean wellbores, the method comprising: 	injecting a reference tracer and a first set of tracers into a first reference zone from the first wellbore; 	injecting a second set of tracers into respective zones from the first wellbore, each of the second set of tracers being injected into a respective one of the first wellbore zones; 	measuring concentrations of the reference tracer and the first and second sets of tracers in formation fluids produced from the first wellbore; 	injecting the reference tracer and the second set of tracers into a second reference zone from the second wellbore; 	injecting the first set of tracers into respective zones from the second wellbore, each of the first set of tracers being injected into a respective one of the second wellbore zones; and 	measuring concentrations of the reference tracer and the first and second sets of tracers in formation fluids produced from the second wellbore 	determining a normalization coefficient for each of the first and second tracers, each of the normalization coefficients normalizing the measured concentrations of the tracers produced from the first and second reference zones to the measured concentrations of the reference tracer produced from the first and second reference zones.

11. The method of claim [[10]] 9, in which each normalization coefficient is determined by linear regression with a zero y-intercept.

12. The method of claim [[10]] 9, in which the measured reference tracer concentrations are compared to the normalized concentrations of the first and second sets of tracers, in order to determine allocation of flow from each of the first and second reference zones and the zones into which the first and second sets of tracers were injected from the first and second wellbores.

16. A method, comprising: 	injecting a chemical tracer in a zone in a subterranean well; 	injecting a reference tracer in the zone in the subterranean well; 	measuring the concentrations of the chemical tracer and the reference tracer; 	determining a normalization coefficient for the chemical tracer, the normalization coefficient normalizing a concentration of [[a]] the chemical tracer to [[a]] the reference tracer concentration; and 	then allocating flow to [[a]] the zone corresponding to the chemical tracer, the allocating being based at least in part on the normalized chemical tracer concentration.

; 	determining a normalization coefficient for each of the tracers, each of the normalization coefficients normalizing the measured concentrations of the tracers produced from the first and second wellbores to the measured concentrations of a tracer produced from the first and second wellbores.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach the combination of key limitations as instantly claimed. For example, the closest prior art fails to teach injecting multiple tracers, determining a normalization coefficient for the tracers, wherein the normalization coefficients normalize one or more tracers in relation to another tracer, and allocating flow based upon said normalization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



/AVI T SKAIST/Examiner, Art Unit 3674